___________

                                    No. 96-1342
                                    ___________


Gregory L. Bockness,                     *
                                         *
              Appellant,                 *
                                         *    Appeal from the United States
     v.                                  *    District Court for the
                                         *    District of North Dakota.
Shirley S. Chater, Commissioner          *
of Social Security,                      *          [UNPUBLISHED]
                                         *
              Appellee.                  *

                                     __________

                       Submitted:    December 27, 1996

                           Filed:    January 9, 1997
                                     __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                    ___________


PER CURIAM.


     Gregory L. Bockness appeals the district court's1 grant of summary
judgment affirming the Commissioner of Social Security's (Commissioner)
decision   to   deny   Bockness     disability    insurance   benefits   (DIB)   and
supplemental security income (SSI).          We affirm.


     Bockness applied for DIB and SSI benefits based upon back and
shoulder pain.     Evidence at a hearing before an administrative law judge
(ALJ) indicated that Bockness suffered from a personality disorder, drug
and alcohol addiction (in remission since 1982),




       1
       The Honorable Rodney S. Webb, Chief Judge, United States
District Court for the District of North Dakota, adopting the
report and recommendation of the Honorable Karen K. Klein, United
States Magistrate Judge for the District of North Dakota.
depression, LSD flashbacks, loss of memory, lack of concentration, impaired
judgment,     and   daily   headaches   caused   by   Bockness's   antidepressant
medication.


     Based on Bockness's testimony, his medical records, and vocational
expert and physician testimony, the ALJ denied Bockness DIB and SSI
benefits.    The ALJ concluded that there was no medical evidence to support
Bockness's complaints of physical disability, that Bockness's subjective
description of pain was not credible, and that Bockness's psychological
problems did not prevent him from performing nonexertional work which did
not involve more than superficial contact with coworkers or the general
public.     Examples of the type of employment that Bockness could perform
included cleaner/polisher, light assembler, entry level office worker, and
security positions.


     We shall affirm the Commissioner's decision denying DIB and SSI
benefits if the decision is supported by substantial evidence on the record
as a whole.     See Ostronski v. Chater, 94 F.3d 413, 416 (8th Cir. 1996).
On appeal, Bockness asserts that the ALJ improperly assessed Bockness's
credibility, improperly discounted the testimony of Bockness's treating
physician, and ignored evidence of organic brain damage.


     In Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984) (per curiam),
this Court set out a multi-factored analysis for assessing the credibility
of a claimant's allegations of disabling conditions.               In addition to
objective medical evidence, subjective descriptions of pain and incapacity
must also be considered and may be evaluated in light of evidence of the
claimant's daily activities and the effects of medication, as well as other
factors.      Id. at 1322.      In this case, range-of-motion, x-ray, and
neurological examinations of Bockness yielded normal results.         Evidence at
Bockness's administrative hearing revealed that pain from Bockness's
headaches could be controlled with over-the-counter




                                        -2-
medications and the prescription drug Doxepin.              Testimony also revealed
that Bockness's daily activities included guitar-playing, driving, reading,
and helping his mother with chores and grocery shopping.2          In light of this
evidence, we do not believe that the ALJ erred in concluding that
Bockness's subjective complaints were not credible.


      Although a treating physician's opinion is generally accorded great
weight, see Ghant v. Bowen, 930 F.2d 633, 639 (8th Cir. 1991), we hold that
the ALJ properly rejected Bockness's treating psychiatrist's conclusion
that Bockness "will not be able to maintain substantial and gainful
activity."     Letter from Dr. R. A. Aligada to Bonnie J. Askew at 1,
reprinted in Appellant's App. at 85.           This ultimate conclusion is not a
medical determination within the competence of a physician, see Nelson v.
Sullivan, 946 F.2d 1314, 1316-17 (8th Cir. 1991) (per curiam), but rather
is a legal determination which must be made by the Commissioner.                    In
addition,    Bockness's     treating   psychiatrist's      conclusion   was   cursory,
conflicted with the psychiatrist's own treatment notes, and was based in
part on Bockness's purported physical impairments that were discounted by
the   ALJ.     In   these    circumstances,    the   ALJ    properly    rejected   the
psychiatrist's unsupported conclusion.          See Piepgras v. Chater, 76 F.3d
233, 236 (8th Cir. 1996) (treating physician's opinion given no greater
deference than that of other physicians where the opinion is vague and
conclusory).


      We reject Bockness's contention that the ALJ improperly




      2
      Furthermore, evidence suggested that Bockness had significant
motivational problems. Bockness refused to accept alternative work
programs pending his disability determination, Bockness's medical
records indicated repeated concern for his lack of motivation, and
Bockness testified that he "would rather play the guitar than work
. . . ." Tr. of Admin. H'rg at 30 (Aug. 3, 1993), reprinted in
Admin. R. at 66. This apparent lack of motivation was a proper
factor for the ALJ to consider in evaluating the credibility of
Bockness's complaints. See, e.g., Locker v. Sullivan, 968 F.2d
725, 728-29 (8th Cir. 1991).

                                         -3-
ignored   evidence    that   Bockness   suffered    from   organic   brain   damage.
Psychological testing revealed no organic brain damage, and Bockness's
assertion   that   he   suffered   from    LSD   flashbacks--first    mentioned   in
Bockness's testimony before the ALJ--was adequately considered by the ALJ.
Finally, we conclude that Bockness's suggestion that his physical pain
derives from a somatoform disorder must be rejected, as there is no support
for this suggestion in Bockness's treatment records.


     A true copy.


            Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -4-